                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                              DOCKET NO. 3:12-cr-00200-MOC

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 Vs.                                           )                      ORDER
                                               )
 VICTORIA L. SPROUSE,                          )
                                               )
                  Defendant.                   )



       THIS MATTER is before the court on defendant’s Motion for Early Termination of

Probation/Supervised Release. Having considered defendant’s motion and reviewed the

pleadings, the court enters the following Order.

                                          ORDER

       IT IS HEREBY ORDERED that defendant’s Motion for Early Termination of

Probation/Supervised Release is DENIED. (#83). The Court may reconsider a renewed motion

for early release after defendant has served more time on supervised release.




 Signed: August 6, 2019
